Citation Nr: 0112493	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-23 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a substantive appeal to a January 1999 rating action, 
which denied an increased (compensable) evaluation for right 
ear hearing loss, was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss will be addressed in the REMAND 
that follows this decision.


FINDINGS OF FACT

1.  By a rating decision, dated January 1999, the RO denied 
the veteran's claim seeking entitlement to an increased 
(compensable) evaluation for right ear hearing loss.

2.  The veteran was notified of this adverse determination by 
a VA letter, which was re-mailed on March 1, 1999.

3.  In September 1999, the veteran filed a notice of 
disagreement contesting, among other things, the denial of a 
compensable evaluation for right ear hearing loss.  The RO 
furnished the veteran and his representative a statement of 
the case, which addressed this same issue, in September 1999.

4.  The RO did not receive any communication from the veteran 
capable of being construed as a substantive appeal with the 
denial of a compensable evaluation for right ear hearing loss 
until June 2000, more than 60 days following the issuance of 
the September 1999 statement of the case, and more than one 
year following the March 1999 notification letter.




CONCLUSION OF LAW

The veteran did not file a timely substantive appeal 
following the issuance of the September 1999 statement of 
case, which was relative to the issue of an increased 
(compensable) evaluation for right ear hearing loss.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board observes that while it has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely-filed 
substantive appeal, it must also afford the veteran 
appropriate procedural protections to assure that he has been 
provided adequate notice and an opportunity to be heard on 
the timeliness issues.  VAOPGCPREC 9-99, 62 Fed. Reg. 52376 
(1999).  In this context, the record discloses that written 
notice, containing the pertinent facts and applicable laws 
governing the question of timeliness in this case, was sent 
to the veteran's address of record in February 2001, and that 
a corresponding copy of the same notice was also provided to 
the veteran's representative.  Id.  To date, the veteran and 
his representative has not responded with any written 
argument, evidence, or requested a hearing.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the 
law requires only that VA mail notice and then presumes that 
the regularity of the administrative process 'in the absence 
of clear evidence to the contrary'")).  Thus, in light of 
these particular circumstances, the Board will now consider 
the question of the timeliness of a substantive appeal with 
respect to the issue of an increased (compensable) evaluation 
for right ear hearing loss.

Appellate review is initiated by a notice of disagreement in 
writing and completed by a substantive appeal, after a 
statement of the case is furnished to the veteran and his 
representative.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000).  A notice of disagreement must be filed 
within on year from the date of mailing of the notice of 
determination.  38 U.S.C.A. § 7105(b)(1) (West 1991).  A 
substantive appeal must be filed within 60 days from the date 
the statement of the case is mailed, or within the remainder 
of the one year period from the date of mailing of the notice 
of determination, whichever comes later.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).

By regulation, a substantive appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  If the statement of the case addressed several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues appealed.  To the extent 
feasible, the argument should be related to specific items in 
the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations being 
appealed.  38 C.F.R. § 20.202.  

A review of the record discloses that in May 1998, the 
veteran filed a claim, which was considered by the RO as 
including a claim for an increased (compensable) evaluation 
for right ear hearing loss.  By a rating decision, dated in 
January 1999, the RO denied this claim.  In February 1999, 
the RO mailed the veteran a letter to this effect in February 
1999, along with a copy of the January 1999 rating action and 
notice of his appellate right.  This letter was returned by 
the United States Postal Service due the lack of a forwarding 
address, and was re-mailed to the veteran on March 1, 1999.

In September 1999, the veteran submitted a notice of 
disagreement, which was construed by the RO as including the 
denial of the claim for an increased (compensable) evaluation 
for right ear hearing loss.  A statement of the case, 
relative to this issue, was furnished in September 1997.  The 
cover letter sent with the statement of the case stated that 
the veteran had to file a formal appeal, which could be 
accomplished by completing and filing the enclosed VA Form 9, 
Appeal to the Board of Veterans' Appeal.  He was informed, 
per the instructions included with the VA Form 9, that his 
appeal should address the benefit he wanted, the facts in the 
statement of the case with which he disagreed and the errors 
he believed the RO made in applying the law.  He was further 
advised that he had to file his appeal within 60 days from 
the date of this letter (September 18, 1999), or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action he had appealed.

While the record does reflect that the veteran submitted a 
December 1999 VA Form 9, Appeal to the Board of Veterans' 
Appeals, and while this same document does specifically 
identify two claims for service connection, it does not 
indicate that a formal appeal was being perfected as to the 
issue of entitlement to an increased (compensable) evaluation 
for right ear hearing loss.  The increased rating issue was 
not specifically identified in the December 1999 substantive 
appeal.  See 38 C.F.R. § 20.202; see generally Ledford v. 
West, 136 F.3d 776, 779-80 (Fed. Cir. 1998).  Although 
additional correspondence between the veteran, the 
representative, and the RO occurred, the next written 
statement received from the veteran or his representative 
concerning the increased rating issue was the "Statement of 
the Accredited Representative in Appeals [sic] Case" 
submitted by the representative in June 2000.  Clearly, this 
statement was received more than one year after the March 1, 
1999 notice letter, and more than 60 days after the September 
1999 statement of the case.  Thus, this statement was 
received too late to be considered a timely substantive 
appeal.  Accordingly, the veteran has not filed a substantive 
appeal as to the January 1999 rating action that denied an 
increased (compensable) evaluation for right ear hearing 
loss.

Since no timely substantive has been filed by the veteran 
with regard to the denial of the increased rating issue by 
the RO in the January 1999 rating action, the Board concludes 
that there is no appeal pending before it.  See Roy v. Brown, 
5 Vet. App. 554 (1993); see also Barnett v. Brown, 83 F.3d 
1380, 1883 (Fed. Cir. 1996) (It is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the Court or the tribunal, sua sponte or by any 
party, at any stage in the proceedings, and, once apparent, 
must be adjudicated).  

Considering all of the foregoing, the Board determines that a 
timely substantive appeal with respect to the increased 
rating issue was not received in this case, and that the 
veteran's remaining claim of entitlement to an increased 
(compensable) evaluation for right ear hearing loss is 
dismissed.


ORDER

The appeal is dismissed.


REMAND

The record reflects the veteran has established service 
connection for right ear hearing loss in a 1953 rating 
action.  Moreover, in a March 2000 rating action, the RO 
granted service connection for left ear hearing loss, and 
assigned a zero percent (noncompensable) rating to reflect 
the current impairment of the bilateral hearing loss in light 
of the expanded grant.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.85, 4.86 (2000).  Thus, given that the 
veteran's representative, in a June 2000 statement, has 
contested the assignment of the noncompensable rating that 
was assigned following the expanded grant of service 
connection for bilateral hearing loss, the Board will 
construe the representative's June 2000 statement as a timely 
Notice of Disagreement (NOD) with respect to that matter.  
See Fenederson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss is remanded 
to the RO for the issuance of an SOC and such further 
development as may be necessary.


Therefore, this matter is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to an initial compensable 
evaluation for bilateral hearing loss.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the appellant perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

